DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 05/17/2022 has been entered and fully considered. 
Claims 1-21 are pending of which claims 1, 7, and 14 are independent claims of which claims 1 and 7 are amended.  Dependent claim 21 is new.
The IDS(s) submitted on 03/04/2021 and 06/01/2021 is being considered.
		        Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.


Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. 
Applicant argues with respect to independent claim 1, in lines 8-11 of page 8 of the Remarks filed on 05/17/2022, that Ji alone or combined with Tsai and Vivo fails to teach the amended limitation partially reciting “determining, based on the first CORESET group index, one or more physical uplink control channel (PUCCH) resources of a cell”.   Applicant reasons for Ji not teaching the above limitation partially reciting “determining, based on the first CORESET group index, one or more physical uplink control channel (PUCCH) resources of a cell” includes, what is stated in the second paragraph of page 8 of the Remarks, that Ji’s paragraph 308 only discloses relationship between RS group and PUCCH group but fails to disclose any relationship between PUCCH resources and a CORESET group index.  Applicant proceeds to indicate, in the first 5 lines of page 9 of the Remarks, that Ji’s Fig. 12 only shows relationship between CORESET Group and PDCCH and not PUCCH and cannot be relied to teach the limitation partially reciting “determining, based on the first CORESET group index, one or more physical uplink control channel (PUCCH) resources of a cell”.    Applicant contends the same arguments applies to independent claim 7 as claim 7 contains similar limitations.
Examiner’s Response:   Examiner respectfully disagrees with Applicant’s arguments with respect to independent to claim 1 as stated above.
	Applicant concedes, in the Remarks filed on 05/17/22, on page 8, Line 16, that Ji in paragraph 308 teaches “one RS group is connected to one PUCCH group”.  Given that all the examiner needs to show is that there is a relationship between the CORESET group and the RS group and if that is proven then there is a relationship between the CORESET group and the PUCCH.   
	Examiner invites Applicant to examine Figs. 11 and 12.  In Fig. 11, an RS group is associated with a particular CORESET and in Fig. 12 the RS associated with the particular CORESET is in turn associated with a particular CORESET group.  In Fig. 11 RS group comprising CSI-RS #a in CORESET #0 and in Fig. 12 the same CORESET #0  comprising RS group CSI-RS #a is associated with CORESET group #A.  Hence Figs. 11 and 12 unequivocally show RS group is related to CORESET Group #A and its index.  Therefore, per Applicant admission Ji discloses at least in paragraph 308 that RS group is related to PUCCH resources and therefore by transposition Ji teaches PUCCH resources are related to CORESET Group and its index and therefore Applicant’s first reasoning for Ji’s paragraph 308 and Fig. 11 and 12 not contributing to teaching the limitation partially reciting  “determining, based on the first CORESET group index, one or more physical uplink control channel (PUCCH) resources of a cell” has not been found to be convincing by the examiner.
	Examiner points to Applicant that Ji’s paragraphs 254, 255, and 305-306 and all disclose RS Group is associated with CORESET group 
 	Further, Applicant cites Ji’s paragraph 329 to indicate that Fig. 12 only shows a relationship between PDCCH and CORESET Group and does not suggest or show a relationship between PUCCH and CORESET and given that Fig. 12 cannot be relied for teaching the limitation in question.  However the examiner respectfully disagrees with Applicant’s reasoning on the contribution of Fig.12 teaching PUCCH resources being related to CORESET.
	Ji’s paragraph 329 discloses, as conceded by Applicant, that PDCCH is received by the terminal based on the CORESET Group index and the same disclosure is repeated in paragraph 280.  It is a known fact in the art that DCI are included in PDCCH and Ji repeats that fact in the first sentence in paragraph 144.  Ji in paragraphs 112 and 135 further discloses that DCI indicates resources for PUCCH.  Given that, in no uncertain terms, the examiner has established there is a relationship between PUCCH resources and PDCCH received based on index of a configured CORESET group.  Therefore Fig. 12 and its corresponding description in fact teach the limitation in question.
Applicant argues with respect to independent claim 14, at the end of page 9 of the Remarks filed on 08/10/2022, the limitation partially reciting “determining that a second CORESET group index of a CORESET, of the cell, is the same as the first CORESET group index” is not taught by Ji.  Applicant argues in page 10 of the Remarks that Ji’s Fig. 14 step 1425 and paragraphs 387-389 fail to teach the limitation in question.  Applicant further argues in page 11 of the Remarks that Ji’s paragraph 222 does not teach the claimed second DCI.
Examiner’s Response:   The examiner respectfully disagree with Applicant’s conclusions and reasonings regarding claim 14.
	First, the limitation in question is a broad limitation that compares CORESET Group indexes with no apparent consequences to the comparison. Given that in Ji’s Fig. 14 as related to paragraphs 379-382 RS Group associated with an index of a CORESET (see paragraph 379) and the RS groups are also described as RS sets in paragraph 382.  Therefore the RS Groups and the RS Sets are simply CORESETs with indexes. Given this understanding per Ji’s paragraph 389 in step 1430 of Fig. 14 to identify beam failure in a given cell like the one shown in Fig. 13 each CORESET Group index/RS Group/RS Set index is identified and the process of identifying the indexes of each RS group involves comparison. For instance if RS Group/CORESET 1 is identified then the next identification involves determining if the new RS Group/CORESET is 1 or different.  Further proceeding in the identification process if RS Group/CORESET 1 and RS Group/CORESET 2 are identified then the next identification involves determining if the next new RS Group/CORESET is 1 or 2 or different from 1 and 2 and so on and so forth for each identification of the new RS Group/CORESET.  Similar comparisons are done in paragraph 391.  The key here is that the limitation is broad and any comparison of CORESET group for any reason can read on it.  
	Also Ji in paragraph 280 lines 1-14 teaches a terminal associated with a single TRP/cell having different CORESET groups can distinguish between the CORESET groups indexes and can compare indices of different CORESET groups belonging to the same cell and also teaches the limitation in question.
	Second, Applicant argued that the claimed second DCI of claim 14 is not taught. In the Remarks on page 11, in lines 16-18, Applicant points out that Ji’s paragraph 222 only discloses Ji’s terminal receiving from the base station, an indication of “a new beam configuration for PDCCH or PUCCH transmission” and does not receive second DCI.   The examiner again respectfully disagrees with Applicant’s conclusions and reasoning on second DCI not being received.  In the last two sentences of paragraph 222 of Ji’s disclosure, as agreed by Applicant, PDCCH is received by the terminal.  It is a known fact in the art that DCI are included in PDCCH and Ji repeats that fact in the first sentence in paragraph 144.  Ji in paragraphs 112 and 135 further discloses that DCI indicates resources for PUCCH.  Therefore the reception of the PDCCH containing DCI teaches the second DCI.
The examiner had asked Applicant to provide the relationship between Ofinno and the Applicant (Comcast) in the last office action and Applicant has not provided any comment on the matter in the Remarks filed on 05/17/2022.  Therefore from here on examiner assumes any technical contribution provided by Ofinno can be a potential prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 13, 14  and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al (US 20210058805 A1) in view of Tsai et al (US 20190268893 A1).
	Regarding claim 1, Ji discloses a method (See Fig. 10 paragraphs 207-209 and 254 -272 narrates Fig. 10 in detail) comprising:
determining, by a wireless device ( Fig.10 terminal is the wireless device paragraph 257), a candidate reference signal for beam failure recovery (BFR) (see paragraph 207-208 and in particular paragraph 209 where in Fig. 10 step 1005 determines candidate BFD RS set which is a set or a group of Reference Signals(RS)  for Beam Failure Detection (BFD) - paragraph 266)  associated with a first control resource set (CORESET) group index  (i.e. See different CORESET group index in Figs. 11 and 12 like Applicant’s disclosure - for instance CORESET Group 1 has group index 1- see paragraphs 265-266. See paragraph 280 stating “…group index is configured for each of the CORESETS…”)  ;
receiving downlink control information (DCI) (See Table 6 and paragraphs 202 and 206 );
determining, based on the first CORESET group index (per paragraph 209 the terminal selects a candidate Reference Signal (RS) Set and sends it to the base station in a BFR request.  Note also the RS set/group is mapped to a CORESET Group and CORESET Group index per paragraphs 254-255 and  305-306.  Therefore a candidate RS set sent in a BFR Request is linked to a first or specific CORESET group index and a response is received from the Base Station as a PDCCH which indicates PUCCH transmission per paragraph 222), one or more physical uplink control channel (PUCCH) resources, of a cell; (See paragraph 222 indicating PDCCH is received and new beam/RS of a CORESET group configured for PUCCH transmission.  Note that PDCCH carries DCI (See paragraph 144) and the DCI in turn indicates PUCCH resources as indicated in paragraphs 112 and 135. Also in paragraph 308 on one or more PUCCH resources using spatial relationship for the selected CORESET group index is disclosed) and
transmitting, via the one or more PUCCH resources and based on the candidate reference signal (i.e. note as explained above per paragraphs 209 and 222 the terminal received the PUCCH resources in the received BFR Response containing PDCCH which in turn contains DCI and is based on a candidate RS set sent in a BFR Request corresponding to the BFR response) an uplink signal. (See paragraph 308 transmitting on one or more PUCCH resources using spatial relationship for the selected CORESET group index)
	Ji discloses the terminal determining completion of the BFR ( see paragraph 222)  but fails to clearly disclose receiving indicating completion of the BFR in a DCI.
	Tsai discloses receiving indicating completion of the BFR in a DCI. (Tsai mentions DCI in paragraph 31 as a network response sent by the BS to a UE shown in Fig. 4 and shows in Fig. 5 step 516 the network response containing BFR procedure is completed)
	In view of the above, having the method of Ji and then given the well- established teaching of Tsai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ji as taught by Tsai, since Tsai states in paragraphs 6-7 that the modification results in assisting the UE determine a default uplink beam determination after a beam failure recovery (BFR) procedure in a beam forming system.
	Regarding claim 7, Ji discloses a method (See Fig. 10 paragraphs 207-209 and 257-272 narrates Fig. 10 in detail) comprising: transmitting, by a wireless device ( Fig.10 terminal is the wireless device paragraph 257), using a spatial domain transmission filter (See paragraph 170 “spatial domain transmission filter” ) , a first uplink signal for beam failure recovery (BFR) (i.e. Indicating a Triggering of  BFRP  message sent to the BS/network as shown in Fig, 10 - step 1025 - paragraph 268) associated with a first control resource set (CORESET) group index (i.e. See different CORESET group index in Figs. 11 and 12 like Applicant’s disclosure - for instance CORESET Group 1 has group index 1- see paragraphs 265-266. See also  paragraph 280 stating “…group index is configured for each of the CORESETS…”); receiving downlink control information (DCI) (See Table 6 and paragraphs 202 and 206 );
	determining, based on the first CORESET group index (per paragraph 209 the terminal selects a candidate Reference Signal (RS) Set and sends it to the base station in a BFR request.  Note also the RS set/group is mapped to a CORESET Group and CORESET Group index per paragraphs 254-255 and  305-306.  Therefore a candidate RS set sent in a BFR Request is linked to a first or specific CORESET group index and a response is received from the Base Station as a PDCCH which indicates PUCCH transmission per paragraph 222), one or more physical uplink control channel (PUCCH) resources, of a cell; (See paragraph 222 indicating PDCCH is received and new beam/RS of a CORESET group configured for PUCCH transmission.  Note that PDCCH carries DCI (See paragraph 144) and the DCI in turn indicates PUCCH resources as indicated in paragraphs 112 and 135. Also in paragraph 308 on one or more PUCCH resources using spatial relationship for the selected CORESET group index is disclosed) and	
	 transmitting, via the one or more PUCCH resources, (i.e. note as explained above per paragraphs 209 and 222 the terminal received the PUCCH resources in the received BFR Response containing PDCCH which in turn contains DCI and the DCI contains PUCCH resources (see paragraphs 112, 135 and 144) and is based on a candidate RS set sent in a BFR Request corresponding to the BFR response), one or more second uplink signals. (See paragraph 308 transmitting on one or more PUCCH resources using spatial relationship for the selected CORESET group index)
	Ji discloses the terminal determining completion of the BFR ( see paragraph 222)  but fails to clearly disclose receiving indicating completion of the BFR in a DCI.  Ji also fails to clearly teach the terminal using a spatial domain transmission filter for uplink signals via PUCCH resources (Although Ji mentions  “spatial domain transmission filter” in paragraph 170)
	Tsai discloses receiving indicating completion of the BFR in a DCI. (Tsai mentions DCI in paragraph 31 as a network response sent by the BS to a UE shown in Fig. 4 and shows in Fig. 5 step 516 the network response containing BFR procedure is completed). Tsai also discloses the terminal using a spatial domain transmission filter for uplink signals via PUCCH resources (See paragraph 33 - spatial relation information being applied to uplink signals and paragraph 6 on applying spatial filter to uplink signals on PUCCH)
	In view of the above, having the method of Ji and then given the well- established teaching of Tsai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of JI as taught by Tsai, since Tsai states in paragraphs 6-7 that the modification results in assisting the UE determine a default uplink beam determination after a beam failure recovery (BFR) procedure in a beam forming system.
	Regarding claim 14, Ji discloses a method (See Fig. 10 paragraphs 207-209 and 257-272 narrates Fig. 10 in detail)comprising:
determining, by a wireless device ( Fig.10 terminal is the wireless device paragraph 257), a candidate reference signal for beam failure recovery (BFR) (see paragraph 207-208 and in particular paragraph 209 where in Fig. 10 step 1005 determines candidate BFD RS set which is a set or a group of Reference Signals(RS)  for Beam Failure Detection (BFD) - paragraph 266)  associated with a first control resource set (CORESET) group index of a cell (i.e. See different CORESET group index in Figs. 11 and 12 in different cells/TRPs like Applicant’s disclosure - for instance CORESET Group 1 has group index 1- see paragraphs 265-266. See also paragraph 280 stating “…group index is configured for each of the CORESETS…”)  ;
receiving downlink control information (DCI) (See Table 6 and paragraphs 202 and 206 );
	determining that a second CORESET group index of a CORESET of the cell is the same as the first CORESET group index; (See Fig. 14 step 1425 Ji can check for a specific be it second or third or any group index if the CORESET group has failed and in steps 1430 and 1420 BFR is triggered for the same CORESET - paragraphs 389-391. For instance if RS Group/CORESET 1 is identified then the next identification involves determining if the new RS Group/CORESET is 1 or different.  Further proceeding in the identification process if RS Group/CORESET 1 and RS Group/CORESET 2 are identified then the next identification involves determining if the next new RS Group/CORESET is 1 or 2 or different from 1 and 2 and so on and so forth for each identification of the new RS Group/CORESET.  Similar comparisons are done in paragraph 391.  The key here is that the limitation is broad and any comparison of CORESET group for any reason can read on it.  
  )and 
	receiving, via the CORESET and based on the candidate reference signal for the BFR, second DCI. (i.e. a BFR is triggered based on the candidate RS selected for the CORESET and the BS sends a new beam configuration based on the candidate Reference Signals via PDCCH/DCI - paragraph 222.  It is a known fact in the art that DCI are included in PDCCH and Ji repeats that fact in the first sentence in paragraph 144.  Ji in paragraphs 112 and 135 further discloses that DCI indicates resources for PUCCH. )
	Ji discloses the terminal determining completion of the BFR ( see paragraph 222)  but fails to clearly disclose receiving indicating completion of the BFR in a DCI.  Ji also fails to clearly teach the terminal using a spatial domain transmission filter for uplink signals (Although Ji mentions  “spatial domain transmission filter” in paragraph 170)
	Tsai discloses receiving indicating completion of the BFR in a DCI. (Tsai mentions DCI in paragraph 31 as a network response sent by the BS to a UE shown in Fig. 4 and shows in Fig. 5 step 516 the network response containing BFR procedure is completed). Tsai also discloses the terminal using a spatial domain transmission filter for uplink signals (See paragraph 33 - spatial relation information being applied to uplink signals and paragraph 6 on applying spatial filter to uplink signals)
	In view of the above, having the method of Ji and then given the well- established teaching of Tsai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ji as taught by Tsai, since Tsai states in paragraphs 6-7 that the modification results in assisting the UE determine a default uplink beam determination after a beam failure recovery (BFR) procedure in a beam forming system.
	Regarding claim 13, Ji discloses the cell is a primary cell (i.e. paragraph 310 - primary TRP)
	Regarding claim 20, Ji discloses where in the cell comprises at least one of a primary cell or a secondary cell (i.e. paragraph 310 primary TRP)
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al (US 20210058805 A1) in view of Tsai et al (US 20190268893 A1) and further in view of Kwon et al (US 20190044792 A1).
	Regarding claim 21, Ji modified by Tsai discloses the method of claim 1, including the transmitting the uplink signal and the candidate reference signal but fails to disclose transmitting the uplink signal using a transmission power based on the reference signal.
	Kwon discloses transmitting the uplink signal using a transmission power based on the reference signal.
 (Kwon in paragraph 0107 discloses that transmission power for transmitting uplink signal such as the BFRR (Beam Failure Recovery Request)  is based on the path loss calculation of the CSI-RS that corresponds to a beam that the UE reports in the BFRR transmission as a candidate beam for use as a replacement for the failed beam. See also Paragraphs 90 and 91 and 97showing the transmission power equation for regular transmissions on PUCCH and depends on path loss on the Reference Signal.  Incidentally Applicant also calculates pathloss of reference signal to determine uplink transmission power as detailed in Applicant’s published specification in paragraphs 252-255 )
	In view of the above, having the method of Ji and Tsai and then given the well- established teaching of Kwon, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ji and Tsai as taught by Kwon, since Kwon states in paragraphs 4 and 38  
that the modification results in a transmission power control and improve the likelihood of success of any transmission and in particular increasing the likelihood of success of an initial BFRR transmission.
Allowable Subject Matter
Claims 2-6, 8-12, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Examiner’s Note: Kwon (US 20190058805 A1) applied to address dependent claim 21 can easily be replaced by:
	 Vivo, 3GPP R1-1905817 - Section 5.2
	 Park et al, US 2021/0336680 A1 - Figs. 8 and 9 
	Nishio et al (US 20140177601 A1) - paragraph 240
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474